Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 12/14/2020. Claims 1-18 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 5, 11 and 17 recite, in part, “constrained knowledge bullet-point” and “constrained asset”. The term “constrained” is found to be indefinite in terms of the knowledge in the art.
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).
	In the instant application, the originally filed specification has not provided any standard for measuring the scope of the term “constrained”. Therefore a determination must be made as to whether one of ordinary skill in the art could ascertain the scope of the claim. Paragraphs 152, 155 and 156 of the originally filed specification simply provides language similar to that used in the cited claims. For example: “exclude utilization of a constrained knowledge bullet-point from inclusion”, “modify the constrained knowledge bullet-point”, “exclude utilization of a constrained asset”, and “modify the constrained asset”. A “knowledge bullet-point” and/or “asset” that may be  “constrained” for a particular person may not be so for another. The claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim. In view of the foregoing, the metes and bounds of the claim cannot be discerned.
	In view of the above rejections under 35 USC § 112(b), claims 5, 11 and 17 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method for creating a multi-disciplined learning tool regarding a topic, the method comprises: 5”, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1] obtaining, by a computing entity, a first learner approach associated with a first learner of a set of learners
Obtaining a first learner approach is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
Alternatively, Obtaining a first learner approach is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between See 2019 Memorandum 52.
The computing entity is a generic computer component.
creating, by the computing entity, first lesson asset information regarding the topic for the first learner based on the first learner approach associated with the first learner, wherein the first lesson asset information includes a first learning object and a second learning object, wherein the first learning object includes a first set of knowledge bullet-points for a first piece of information regarding the topic, wherein the second learning object includes a second set of knowledge bullet- points for a second piece of information regarding the topic, wherein the first learning object and the second learning object further includes an illustrative asset that depicts an aspect regarding the topic pertaining to the first and second pieces of information, wherein the first learning object further includes a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset, wherein the second learning object further includes a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset.
Creating first lesson asset information…is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent See 2019 Memorandum 52.
The computing entity is a generic computer component.


	It is apparent that, other than reciting the additional non-abstract limitation of the computing entity, noted in the Independent Claim 2/Revised 2019 Guidance Table computing entity and automation of a manual process does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computing entity which is recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: ¶ 5:… computing devices that range from wireless smart phones, laptops, tablets, personal computers (PC), work stations, personal three-dimensional (3-D) content viewers, and video game devices, to data centers where data servers store and provide access to digital content…; ¶ 30:…The computing entity 20 includes an experience creation module 30, an experience execution module 32, and a learning assets database 34 ….; ¶ 41:… The computing entity 20 includes one or more computing devices 100-1 through 100-N. A computing device is any electronic device that communicates data, processes data, represents data (e.g., user interface) and/or stores data…; ¶ 42:…Computing devices include portable computing devices and fixed computing devices. Examples of portable computing devices include an embedded controller, a smart sensor, a social networking device, a gaming device, a smart phone, a laptop computer, a tablet computer, a video game controller, and/or any other portable device that includes a computing core. Examples of fixed computing devices includes a personal computer, a computer server, a cable set-top box, a fixed display device, an appliance, and industrial controller, a video game counsel, a home entertainment controller, a critical infrastructure controller, and/or any type of home, office or cloud computing equipment that includes a computing core...; ¶¶ 43-45; ¶ 102...The lack of details about the computing entity indicates that this additional element is generic, or part of generic computer elements performing or being used in performing its generic functions of obtaining a first learner approach and creating first lesson asset information. See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of creating first lesson CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Step 1, as shown in Table One, reflects the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and does not 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the originally filed Specification describes the computing entity in general terms, without describing the particulars, the claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. 
	The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract element of the claim. For example, the limitations “wherein the first lesson asset information includes a first learning object and a second learning object, wherein the first learning object includes a first set of knowledge bullet-points for a first piece of information regarding the topic, wherein the second learning object includes a second set of knowledge bullet- points for a second piece of information regarding the topic…” simply describes information included in the lesson asset and subsequent information included the See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344–45 (Fed. Cir. 2018) (quoting Elec. Power Grp., 830 F.3d at 1353–54 and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate). The level of generality of the claim do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The instant Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of obtaining and creating data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to independent Claim 7:
	Independent claim 7 is a computing device, which falls within the “machine” category of 35 U.S.C. § 101. The computing device comprises: an interface; 5a local memory; and a processing module operably coupled to the interface and the local memory which are generic computer components. See originally Specification (for example, ¶¶ 5, 41-45). The processing module functions to perform steps comparable to those of representative independent claim 1 and as a result, independent claim 7 is rejected similarly to representative independent claim 1.
	In regard to independent Claim 13:
	Independent claim 13 is rejected under 35 U.S.C. 101 because the “computer readable memory”, in accordance with the originally filed specification (¶ 83]), may be See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The Office suggests amending the claim to include non-transitory computer readable memory.
	In view of the above, independent claim 13 does not fall within at least one of the four categories of patent eligible subject matter. However, because the claim could be amended to fall within one of the statutory categories, the subject matter eligibility analysis is conducted under that assumption starting with Step 2A – Prong 1 of the subject matter eligibility analysis. Under that assumption, as claimed, the first memory element that stores operational instructions and the processing module are generic computer components, and storing information is insignificant extra-solution activity. See MPEP § 2106.05(g). See also Specification (for example, ¶¶ 5, 41-45). Because independent claim 13 performs steps comparable to those of representative 
	In regard to the dependent claims:
	Dependent claims 2-6, 8-12 and 14-18 include all the limitations of respective independent claims 1, 7 and 13 upon which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1, 7 and 13. The lack of details about the additional claim elements, for example, the computing entity (claims 2-4, 8, 10, 14 and 16) indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing generic functions (see originally filed Specification: for example, ¶¶ 5, 41-45). The additional claim limitations, for example, obtaining (claims 3, 5-6, 9, 11-12, 15 and 17-18), sending data (claims 2, 4, 8, 10, 14 and 16) represent insignificant extra solution activity (i.e., data gathering and transmission). See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-6, 8-12 and 14-18 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-6, 8-12 and 14-18 integrates the judicial exception into a practical application. While dependent claims 2-6, 8-12 and 14-18 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-6, 8-12 and 14-18 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 20090287619 A1) (Liang).
Re claims 1, 7 and 13:
	[Claim 1]  Liang teaches or at least suggests a method for creating a multi-disciplined learning tool regarding a topic (¶ 60: method using the learning system to provide user learning; ¶ 190: method and system for individualized learning described herein may be adapted to any type of education, and is not limited to studying regular courses found in schools from kindergarten to colleagues…), the method comprises: 5obtaining, by a computing entity, a first learner approach associated with a first learner of a set of learners (¶¶ 61-90: method determines the present knowledge point according to a user input from a user terminal, and sends at least one information content of the information set of the present knowledge point to the user…actual content(s) of the information set sent to the user, and the order in which such content(s) ; and creating, by the computing entity, first lesson asset information regarding the topic for the first 10learner based on the first learner approach associated with the first learner, wherein the first lesson asset information includes a first learning object and a second learning object, wherein the first learning object includes a first set of knowledge bullet-points for a first piece of information regarding the topic, wherein the second learning object includes a second set of knowledge bullet- points for a second piece of information regarding the topic, wherein the first learning object and 15the second learning object further includes an illustrative asset that depicts an aspect regarding the topic pertaining to the first and second pieces of information, wherein the first learning object further includes a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset, wherein the second learning object further includes a second descriptive asset regarding the second piece of information based on the second 20set of knowledge bullet-points and the illustrative asset (Figure 2 and associated text: for example, ¶ 19: tree structure of knowledge points in Mathematics; ¶ 27: arithmetic, a subject of entry-level Mathematics, can be differentiated into multiple first level knowledge points such as "Numbers", 
	[Claim 7]  The claim is a computing device comprises: an interface; 5a local memory; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions to perform steps comparable to those of representative independent claim 1. Accordingly, independent claim 7 is rejected similarly to representative independent claim 1.
	[Claim 13]  The claim is a computer readable memory comprises: a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to perform steps comparable to those of representative claim 1. Accordingly, representative independent claim 7 is rejected similarly to independent claim 1.
Re claims 2, 8 and 14:
	[Claims 2, 8 and 14]  Liang discloses sending, by the computing entity, the first lesson asset information to a first learner computing 25entity associated with the first learner (¶ 62: determines the present knowledge point according to a user input from a user terminal, and sends at least one information content of the information set of the present knowledge point to the user).
Re claims 3, 9 and 15:
	[Claims 3, 9 and 15]  Liang discloses obtaining, by the computing entity, a second learner approach associated with a second learner of 30a set of learners; and EV0002657creating, by the computing entity, second lesson asset information regarding the topic for the second learner based on the second learner approach associated with the second learner, wherein the second learner approach is different than the first learner approach, wherein the second lesson asset information includes a third learning object and a fourth learning object, wherein the third 5learning object includes a third set of knowledge bullet-points for the first piece of information regarding the topic, wherein the fourth learning object includes a fourth set of knowledge bullet- points for the second piece of information regarding the topic, wherein the third learning object and the fourth learning object further includes the illustrative asset, wherein the third learning object further includes a third descriptive asset regarding the first piece of information based on 10the third set of knowledge bullet-points and the illustrative asset, wherein the fourth learning object further includes a fourth descriptive asset regarding the second piece of information based on the fourth set of knowledge bullet-points and the illustrative asset (¶ 124:…individualization may not only be reflected by different tracks of knowledge points studied by different users…; ¶ 189:… For each individual, education is first differentiated to knowledge points and then integrated through dynamic user-system interaction…Learning becomes an objective, personalized and dynamic process…).
Re claims 4, 10 and 16:
	[Claims 4, 10 and 16]  Liang discloses sending, by the computing entity, the second lesson asset information to a second learner computing entity associated with the second learner (¶ 74: in order to maintain the continuity of the study, the learning system may automatically decide the knowledge point to be studied and present it to the user when the user logs on to the learning system. The system may determine the knowledge point to be studied by the user based on the learning status of the user at the time of the last log off; ¶ 117: a group of knowledge points to be studied by a particular user based on the predefined multilevel arrangement of the knowledge points and a user input…when a new user uses the learning system for the first time, the learning system may collect user information such as age, gender, school, grade, class, geographic location, and parental information such as occupation, age, and education of the parent(s) if the user is a young student. Using such information, the learning system may decide which group of knowledge points to start with for the new 
Re claims 5, 11 and 17:
	[Claims 5, 11 and 17]  Liang discloses wherein the obtaining the first learner approach associated with the 20first learner of the set of learners comprises at least one of: establishing the first learner approach to exclude utilization of a constrained knowledge bullet-point from inclusion in the first set of knowledge bullet-points and the second set of knowledge bullet-points; establishing the first learner approach to modify the constrained knowledge bullet-point to produce a modified knowledge bullet-point for inclusion in at least one of the first set of knowledge bullet- points and the second set of knowledge bullet-points; EV0002658establishing the first learner approach to include utilization of a first expansion knowledge bullet- point in the first set of knowledge bullet-points for an expansion first piece of information associated with the first piece of information regarding the topic; 5establishing the first learner approach to include utilization of a second expansion knowledge bullet-point in the second set of knowledge bullet-points for an expansion second piece of information associated with the second piece of information regarding the topic; establishing the first learner approach to exclude utilization of a constrained asset as the illustrative 10asset; and establishing the first learner approach to modify the constrained asset to produce a modified asset for inclusion as the illustrative asset (¶¶ 98-102: if the learning system determines that the study result of the user with respect to the knowledge point "Addition of Integers within One Hundred" has a score lower than a 
Re claims 6, 12 and 18:
	[Claims 6, 12 and 18]  Liang discloses wherein the creating the first lesson asset information regarding the topic for the first learner based on the first learner approach associated with the first learner comprises: obtaining the illustrative asset based on the first learner approach; obtaining the first set of knowledge bullet-points for the first piece of information regarding the topic based on the first learner approach; generating the first descriptive asset regarding the first piece of information based on the first set 25of knowledge bullet-points and the illustrative asset; obtaining the second set of knowledge bullet-points for the second piece of information regarding the topic based on the first learner approach; 30generating the second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset; and EV0002659generating the first lesson asset information to include the first descriptive asset and the second descriptive asset (¶ 28: a knowledge content is a description of the concepts related to one or more knowledge points…knowledge content is a description of how to apply the knowledge of a knowledge point. A knowledge content may be embodied in various forms including text, graphics and images (static or animated), audio, video and multimedia…; ¶ 62: actual content(s) of the information set sent to the user, and the order in which such content(s) are sent to the user, may be either prescribed by the learning system or determined by the learning system based on system requirements /preferences and user preferences…; ¶ 116: learning system determines which version of the information set is to be provided to the user based on the user feedback and other user preferences).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715